Citation Nr: 9914255	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to shell fragment wound 
(SFW) of the left leg.

2.  Entitlement to service connection for residuals of a head 
injury, to include blurred vision and dizziness.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  What evaluation is warranted for the period from March 
1996 for scar from SFW of the left lower leg, currently rated 
as noncompensable.

5.  What evaluation is warranted for the period from March 
1996 for migraine headaches, currently rated as 30 percent 
disabling.  

6.  What evaluation is warranted for the period from March 
1996 for post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran submitted a substantive 
appeal in this case in July 1997.  A liberal reading of the 
veteran's appeal as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), reveals that he appears to raise the 
question of entitlement to total disability rating based on 
individual unemployability (TDIU).  This issue, however, is 
not currently developed or certified for appellate review.  
That is, the RO has either failed to enter an initial 
decision on this claim, or failed to respond to a timely 
filed notice of disagreement.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  The Board 
takes this opportunity to note that it may only exercise 
jurisdiction over an issue after the veteran has filed both a 
timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet.App. 554 
(1993).

Finally, the Board notes that the veteran has been granted 
service connection and assigned a 20 percent rating for a 
right knee disability.  His disability has been rated under 
Diagnostic Codes 5010-5257.  See 38 C.F.R. § 4.71a (1998).  A 
review of the medical evidence in the claims file reveals 
that the veteran has x-ray evidence of degenerative joint 
disease (DJD) in his right knee.  In light of the direction 
provided by VAOPGCPREC Opinions 23-97 and 9-98, the issue of 
whether a separate rating for an additional disability is 
warranted should be considered.  Accordingly, that issue is 
referred back to the RO for such further development as may 
be necessary.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
left knee disorder, to include as secondary to service-
connected SFW, residuals of a head injury and a bilateral 
ankle disability are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.

2.  On the claims concerning evaluations on service-connected 
disability, all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

3.  The manifestations of the veteran's residuals of a SFW of 
the left lower leg dating from March 1996 include a small 
scar with no current evidence of any deformity or functional 
limitation.

4.  The veteran's migraine headaches are manifested prior to 
August 1996 by pain mostly behind the right eye, somewhat 
relieved by Aspirin.  He reports waking up with headaches.

5.  The veteran's migraine headache disability is manifested 
from the period beginning in August 1996 by daily headaches 
with occasional severe headaches that require the veteran to 
lay down on occasions, but are not productive of severe 
economic inadaptability.

6.  The veteran's post traumatic stress disorder is 
manifested from March 1996 by complaints of dreams about 
combat, depression, flashbacks and anger.  He has a GAF of 
50-60.  His impairment is no more than severe.  

7.  The veteran's post traumatic stress disorder is not 
manifested by such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; and intermittent inability 
to perform activities of daily living.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
left knee disorder, to include as secondary to service-
connected SFW, residuals of a head injury, and a bilateral 
ankle disability are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a compensable rating for residuals of a 
SFW of the left lower leg from March 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.73, 
4.118, Diagnostic Code 7805 (1998).

3.  The criteria for a compensable evaluation for migraine 
headaches for the period from March 1996 to August 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).  

4.  The criteria for an evaluation in excess of 30 percent 
for the period from August 1996 for migraine headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

5.  The criteria for a 70 percent rating for PTSD for the 
period from March 1996 have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1968 to July 
1970.  His DD 214 indicates that he served in the Republic of 
South Vietnam from February 1969 to February 1970.  The DD 
214 also shows that the veteran received the Bronze Star 
Medal with "V" device, Combat Infantry Badge, Air Medal, 
and Purple Heart Medal, among other awards.  

A review of his service medical records (SMRs) shows that the 
veteran was evaluated for left knee pain at the time of his 
induction physical examination in September 1968.  The report 
indicates that an orthopedic consultation was obtained.  The 
result was that the veteran's left knee was found to be 
essentially within normal limits.  The examination report 
noted that rotation and extension of the left leg at the knee 
produced pain at the medial joint line and this was also 
tender to palpation.  The SMRs show that the veteran was 
treated on a number of occasions for problems associated with 
his right knee.  However, there is no indication of any 
treatment for a left knee problem or ankle problems.  The 
only entries relating to a SFW are dated in March 1969 and 
report that the veteran was wounded in the right foot.  The 
veteran was involved in a motor vehicle accident (MVA) in 
April 1970.  The initial treatment entry noted that the 
veteran struck his head on the windshield with no loss of 
consciousness.  Physical examination was within normal limits 
except that there was erythema about the eyes.  A clinical 
entry dated later in April 1970 noted that the veteran's 
condition was much improved and that his eye inflammation had 
resolved.  He still complained of headaches that were 
appropriate to the accident.  He continued to complain of 
headaches and was afforded an ophthalmologic consultation in 
May 1970.  The examination reported normal pupillary 
reaction, with the media as clear and the fundi as normal.  
The diagnosis was confrontation - normal.  However, it was 
noted that the veteran said that he had had seen double 
several times since the MVA.  The veteran's separation 
physical examination noted that he had had knee problems in 
high school, manifested by swelling with occasional pain.  He 
also was noted to have had migraines prior to service, with 
some headaches during service but none at the time of 
separation.  Finally his eye condition was noted as requiring 
glasses.

In February 1996 the veteran submitted an informal claim 
seeking to establish service connection for, inter alia, the 
issues on appeal.  Along with his claim, the veteran 
submitted a statement to his attorney wherein he stated that 
he had had headaches, dizziness, and blurred vision off and 
on since the 1970 MVA.  He said that he had little or no 
depth perception and a blown or dilated pupil since the 
accident and he had been told that both of these conditions 
were attributable to head trauma.  He added that his bad eye 
caused him problems going from light to dark areas.  He also 
said that his biggest problem was insomnia or inability to 
sleep more than 3-4 hours per night.  He said that he 
received treatment from a Dr. M. Jones in 1986 after watching 
the movie Platoon.  The veteran said that he did not sleep 
for 3 days after seeing the movie.  He further stated that he 
continued to have problems and that it definitely hurt his 
productivity and overall outlook on life.

The RO sent the veteran a development letter in February 1996 
wherein he was requested to sign a VA form 21-4142 to permit 
the RO to obtain needed medical records.  The veteran was 
also requested to complete a VA Form 21-4176 with information 
regarding the April 1970 MVA.  He was also asked to provide 
any additional medical evidence that would support his claim.

The veteran responded to the RO's letter, through his 
attorney, in March 1996.  He stated that he had been treated 
for headaches virtually every place he had lived.  His knees 
and back were the cause of many doctor's visits.  He then 
listed the treating physician's as best he could recall.  He 
listed Dr. C. Brannen, identified as deceased, as treating 
him for his headaches and knee problems.  He also listed 
Drs. Richard and Robert Hanisch, also thought to be deceased.  
He noted that a Dr. Mark Jones had treated him for back, 
headaches and lack of sleep.  A Dr. Loflan and a Dr. 
Nagengast had also provided unspecified treatment as did a 
Dr. I. Weston.  He also said that Drs. Grow, Johnson and 
Fairbain had provided unspecified treatment.  The veteran 
added that his vision and his right eye condition had been 
checked by a Dr. Geiger.  He added that his knees had 
deteriorated to the point where he could not do half of the 
things that men a lot older than he were able to do.  

The veteran was afforded a VA contract psychiatric 
examination in March 1996.  The veteran related a history of 
his combat service in Vietnam and of his being wounded in the 
legs and temple.  He said that he was sent back into combat 
after recovering from his wounds.  The veteran related that 
he had experienced multiple signs and symptoms of PTSD since 
his service in Vietnam.  He had recurrent images and 
flashbacks of a number of different very graphic scenes that 
he re-experienced in a very frightening and disturbing mode.  
This had totally and completely numbed the veteran's 
experience to life and to living life to the fullest.  The 
examiner stated that he believed that the veteran's signs and 
symptoms of PTSD significantly impacted on his social and 
occupational functioning.  He said that the veteran met the 
criteria for a diagnosis of PTSD under the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The 
examiner reported the veteran's medical status examination as 
remarkable for no suicidal, homicidal, or paranoid ideation.  
He had no delusions, visual hallucinations, or auditory 
hallucinations.  His mood was sad and his affect was 
congruent with his mood.  The veteran was alert and oriented 
times four.  His insight and judgment was fair to good.  The 
examiner's diagnosis was PTSD, characterized as moderate to 
severe.

The veteran was afforded a VA neurological examination in 
March 1996.  The veteran told the examiner that he was 
involved in a MVA in service where he was thrown though the 
windshield of a car and suffered a concussion.  He said that 
he had had visual problems and a dilated right pupil since 
that time.  He also complained of headaches, mostly behind 
the right eye and in the right temple area.  He had been told 
in the past that they were either migraines or tension 
headaches.  He took aspirin with some relief of his 
headaches.  He complained of blurred vision when coming 
inside from bright sunshine.  This would last about 10 
minutes.  He said that he would wake up with a headache 
almost every day and get numbness in the right temple area 
with headaches or when he was tired.  He also complained of 
insomnia. He said that he had not slept through the night 
since 1969.  He never slept more than 4 hours at a time.  He 
had troubling dreams about Vietnam, jungles and combat.  
Objective findings reported the right pupil to be dilated and 
unresponsive to light and the left pupil was slightly dilated 
and also unresponsive to light.  Other cranial nerves were 
reported as intact.  The examiner's diagnoses were headaches; 
PTSD; insomnia; and, impairment of cranial nerve II.

The veteran also underwent an orthopedic examination for his 
spine and joints in March 1996.  The veteran related that he 
had left knee and right ankle pain with walking.  Physical 
examination reported crepitus with movement of both knees.  
The range of motion for the left knee motion was reported as 
0 to 130 degrees.  There was no deformity or swelling noted 
on either ankle.  The examiner's diagnosis was degenerative 
joint disease (DJD) of both knees and the right ankle.  X-
rays taken in association with the veteran's examination were 
interpreted to show a mild narrowing of the left lateral 
femoral component.  X-rays of the lower legs were interpreted 
as marginal technical quality study due to under penetration 
of the AP views.  No obvious abnormalities were demonstrated 
and no fractures or dislocations were seen.  X-rays of the 
ankles were interpreted as negative.  

The veteran's SFW was also examined.  He related that he 
suffered shrapnel wounds in the left shin and in the head on 
March 30, 1969, and had the shrapnel removed.  The examiner 
noted that there was a 4 centimeter (cm) scar on the left 
upper shin, which did not show up in a photograph.  The 
examiner stated that there was no deformity or functional 
impairment due to this scar.  

An April 1996 opthamological examination noted the veteran's 
history of the MVA in 1970 and that the veteran said that his 
pupil on his right eye had not reacted since that time.  
There was no direct injury to the eye.  The veteran's 
eyesight was reported as 20/20 uncorrected far vision in the 
right eye and 20/25-2 uncorrected far vision in the left eye.  
There was no evidence of diplopia or of visual field defects.  
The veteran's right pupil was diagnosed with traumatic 
mydriasis while the left pupil was reactive to light and 
accommodation.  The irises were normal and the lens reported 
as clear in both eyes.  The examiner's diagnoses were 
traumatic mydriasis in the right eye and apparent early 
presbyopia.

In May 1996, the RO sent the veteran another developmental 
letter requesting that he sign releases to allow for records 
of medical treatment to be obtained.  The veteran responded 
with a statement and releases in May 1996.  He said that 
records could be obtained from the University of Nebraska 
(UN) Medical Center, the Tri-County Hospital (for Dr. M. 
Jones), from Dr. Nagengast.  He also mentioned an unnamed 
clinic in Imperial, Nebraska.  The veteran also said that Dr. 
C. Brannen did extensive work on his knee but was deceased.  
However, Dr. Brannen's son might have records.  He also 
stated that he had had knee surgery at the VA hospital in 
Lincoln, Nebraska.  

In June 1996, the veteran's attorney transmitted eight VA 
Forms 21-4142 authorizing release of the veteran's medical 
records from both VA and private health care providers.  The 
releases pertained to:  (1) VA Medical Center (VAMC) Omaha; 
Nebraska (2) VAMC Lincoln; Nebraska (3) VAMC Grand Island; 
Nebraska (4) Dr. Irving Weston; (5) Dr. Raymond; (6) Dr. M. 
Jones; (7) Dr. C. Brannen; and, (8) Dr. D. J. Nagengast.  The 
RO then sent inquiries to the private physicians in July 1996 
with a copy of the requests to the veteran's attorney.  Each 
request noted that the veteran was responsible for obtaining 
the records, although the RO was attempting to assist the 
veteran in that endeavor.

The letter to Dr. Weston was returned to the RO in July 1996 
for a better address.  A notation in the record indicated 
that there was no listing for Dr. Weston in Lincoln, 
Nebraska, as indicated by the veteran.  A July 1996 response 
from Dr. Raymond's clinic indicated that they had no records 
on the veteran.  A July 1996 response from Dr. Brannen's 
office indicated that he had passed away 13 years earlier and 
that his records had been destroyed.  A July 1996 response 
for Dr. M. Jones records, from the Plum Creek Medical Group, 
indicated that the veteran had not been treated in over 12 
years and that his records were in storage.

Treatment records for Dr. Nagengast were received in July 
1996.  They covered a period from October 1990 to January 
1992.  The records indicated treatment for headaches on 
several occasions.  A July 7, 1991, entry described the 
headaches as severe.  A September 6, 1991, entry recorded 
that the veteran slept "ok."

In a rating decision dated in August 1996 the veteran was 
granted service connection and assigned disability ratings 
for the following conditions:  (1) PTSD - 50 percent; (2) DJD 
of the right knee - 20 percent; (3) migraine headaches - 
noncompensable; and (4) SFW scar of the left lower leg - 
noncompensable.  

The veteran submitted a statement dated in August 1996.  He 
said that because of the condition of his knees he was not 
able to do many of the things, like hunt and fish with his 
sons, that he would like to do.  He also said that PTSD side 
effects of irritability and no sleep had made things hard on 
his family.  He went on to say that he did not have any 
serious knee problems with either knee prior to service.  He 
stated that he first learned of a knee problem at his 
induction physical.  The veteran said that he was told by the 
examiner that he would never get into the service with "that 
knee."  He said that the wear and tear of his service time, 
particularly walking with 120 pounds on his back, and jumping 
out of helicopters, had an affect on him.  He also said that 
he had not slept through the night in 26 years and that he 
still suffered from vivid nightmares that were often 
triggered by the slightest thing.  He still awoke with 
headaches.  He added that both of his legs were "half shot" 
and that his right ankle was pitiful.  

The veteran's attorney submitted a notice of disagreement 
(NOD) on behalf of the veteran in August 1996.  The NOD 
asserted that the veteran's service-connected disabilities 
had increased in severity.  The NOD also asserted that the 
DJD of the left knee was directly attributable to the SFW of 
the left leg.  Further, it was contended that the residuals 
of the head injury were the result of combat action.

The veteran was afforded a VA orthopedic examination in 
September 1996.  The primary purpose of the examination was 
to assess the veteran's spinal condition; however, there were 
some subjective complaints and findings pertinent to the 
issues on appeal.  The veteran related that, during service, 
he jumped from helicopters on several occasions and sustained 
a few injuries during that time besides gun shot wounds to 
his lower legs.  He said that he had had recurrent strains 
and sprains of his knees since service that caused him 
recurrent effusions and swelling about both knees.  He 
suffered from recurrent knee pain and difficulties with both 
knees, although with the right greater than the left.  He 
said that he got recurrent effusions with any type of 
activity, again with the right knee being greater than the 
left.  He denied any cracking, popping, locking or giving way 
of the knees.  He said that standing for long periods of time 
exacerbated the pain and he would develop effusion in both 
knees.  He added that limitations on his physical activity 
limited his work with his employer.  Physical examination 
revealed no effusion of the left knee.  He had some recurrent 
lateral joint line tenderness on both the medial and lateral 
joint lines of the right and left knees with the right worse 
than the left.  He had a full range of motion of both knees 
with no peripheral edema present.  The examiner commented 
that the injury to the veteran's right knee was due to a 
basketball injury in 1975, however the recurrent effusions of 
both knees could be, in part, secondary to trauma during his 
Vietnam years.

In September 1996, VA treatment records from Lincoln VA 
Hospital, and Grand Island VAMC were associated with the 
claims file.  The records cover the period from April 1975 to 
March 1982.  They show that the veteran underwent right knee 
surgery in 1975 at Lincoln and was seen for right shoulder 
pain in March 1982 at Grand Island.

The veteran was afforded a VA orthopedic examination in 
December 1996.  The veteran told the examiner that, while in 
Vietnam, he was wounded with shrapnel in both lower legs with 
greater injury sustained in the right with a greater residual 
scar on the left.  He also said that shrapnel impacted in the 
right temple area of his head.  The shrapnel was later 
removed.  Since that time both knees and both ankles begin to 
hurt and swell on walking; however, the reaction was the most 
intense in the right knee.  The veteran said that he noticed 
headaches off and on after his discharge from service in 
1970.  He described them as blinding and said that they 
started in the back of the neck and moved into the ears and 
would end up in the right eye area.  This usually followed 
nightmares and might occur two times per week to one time a 
month.  They would last 12 to 36 hours.  Physical examination 
reported that resistance to push and pull was good in both 
lower extremities.  Pulses were intact and equal however they 
were decreased in the lower extremities.  Muscle mass in the 
lower extremities appeared within normal limits.  Gait was 
noted as normal.  Range of motion for the left knee was 
reported as 0 to 130 degrees.   X-rays of the left lower leg 
was negative for findings of acute fracture or dislocation.  
However two metallic densities were projected over the distal 
tibia and fibula.  The examiner noted that there was not a 
sufficient amount of scarring to show up in a photograph.  He 
did describe the scar as light bluish measuring 1 inch x 1/4 
inch x 2 inches located on the anterior aspect of the left 
lower leg just below the knee.  The texture was the same as 
the surrounding skin.  The examiner's pertinent diagnoses 
were chronic joint pain of the knees and ankles with x-ray 
evidence of DJD of the right knee, and chronic headaches, 
possible migraine type.

In January 1997 the veteran was afforded a VA PTSD 
examination.  The examiner noted that the veteran had 
undergone a severely stressful year in 1995.  The veteran's 
wife had been diagnosed with breast cancer, undergone a 
radical mastectomy and chemotherapy.  The veteran also 
presented with complaints of dreams of combat, worse when 
stressed.  He gave specific details of one of the dreams and 
said that he had not slept through the night for 26 years.  
He felt that he was getting too hard on his sons, and that he 
was too short-tempered and depressed.  The veteran related a 
specific incident that occurred on March 30, 1969, as one 
that he could never forget.  The veteran related that he was 
very stressed over his wife's past and ongoing medical 
situation.  He also talked about his recurring nightmares and 
how it did not take much to trigger flashbacks.  He would get 
"roaring" headaches after waking up from one his dreams.  
He described the headaches as the worse kind of headaches 
that he had ever experienced.  He was employed at the time of 
the examination.  He had also been operating his wife's mail 
route since her illness.

The objective mental examination noted that the veteran 
presented as an intense male, casually dressed, open, 
coherent, and cooperative.  He was very direct and specific 
in presenting his experiences of combat and, since then, his 
experiences of flashbacks and nightmares.  He clearly 
presented both his awareness of the past traumas as well as 
the flashbacks and other symptoms of stress but had not been 
able to control his symptoms and recognize the need for help 
at the time of examination.  The examiner said that the 
veteran was quite open and cooperative in the interview and 
had a good psychological awareness and appropriate 
responsiveness to supportive listening.  There was no 
evidence or indication of any bizarre or unusual thought 
content or behavior.  All of his presenting information was 
consistent with the history and background for extreme trauma 
and recurring symptoms of PTSD.  The veteran was fully 
oriented, his intelligence quotient (IQ) was considered 
average and his eye contact was good.  The examiner listed 
several diagnoses for the veteran.  Axis I - PTSD, chronic 
and severe from Vietnam combat experiences; probable 
dysthymic disorder related to ongoing stresses and to the 
PTSD; adjustment disorder with mixed emotional features at 
the time of the examination with depressive and anxiety 
features associated with his wife and treatment.  Axis II 
diagnosis was deferred.  Axis III - status post surgery right 
knee for injury from jump from a helicopter in Vietnam; 
shrapnel wound left lower leg in Vietnam; malaria since 
Vietnam.  Axis IV - stressors extreme, combat experiences in 
Vietnam as noted.  Axis V - Global Assessment of Functioning 
(GAF) score of 50-60.  The examiner added that the veteran 
should be considered severely disabled emotionally even 
though he was able to work because of the severity and 
recurrences of the flashbacks associated with past traumas. 

The Board notes that an additional VA outpatient report was 
added to the record from VAMC Grand Island in February 1997.  
The record indicates that the veteran rescheduled an April 
1982 orthopedic appointment for May 19, 1982.  The May 1982 
entry reflects that the veteran failed to report for the 
appointment and was not to be rescheduled.  Also associated 
with the record is an indication that an inquiry should be 
made to the Federal Record Center (FRC) to determine if any 
records may have been retired to the FRC.  While the results 
of the inquiry do not appear in the record, the Board notes 
that the VAMCs were asked to conduct a thorough search and 
the Board may presume that they did what was asked absent 
"clear evidence to the contrary."  Morris v. Sullivan. 897 
F.2d 553, 560 (D.C. Cir. 1990).  See generally, United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
("[p]rinciples of administrative regularity dictate a 
presumption that government officials 'have properly 
fulfilled their official duties.").  The Board further notes 
that attempts were made to obtain the records of every 
private caregiver identified by the veteran where a release 
form was provided.  

The veteran's spouse submitted a statement in September 1997.  
She said that she had been married to the veteran for 15 
years.  She said that the last year had been very bad as the 
veteran was no longer able to control or subdue his symptoms.  
She said that the veteran had lost focus with his family, 
life and job.  His depression had caused him to increase his 
use of alcohol.  She added that she felt helpless because the 
veteran had shut her out and would not let her help.

In February 1998 the treatment records from Dr. M. Jones, of 
the Plum Medical Group, for the period May 1984 to March 
1987, were associated with the claims file.  The records 
reflect office visits, and treatment at Tri-County Hospital.  
The records reflect treatment for a number of conditions, 
most unrelated to the issues on appeal.  The veteran was 
treated on a number of occasions for what were described as 
muscle tension headaches.  A November 5, 1984, entry recorded 
that the veteran had noticed that his right pupil was 
"unequal."  The entry noted that a neurologist was to be 
consulted about the pupil.  Another entry dated November 13, 
1984, noted that the consultation had occurred and that the 
decision was to just watch the veteran at that time.  The 
neurologist did not believe there was any likelihood of 
finding anything on more aggressive evaluation.  The records 
contain several admission reports from Tri-County Hospital.  
The first, dated in January 1986, noted that the veteran was 
admitted for low back pain.  His past medical history 
reported a fractured right ankle and right knee surgery.  
Physical examination of the eyes did not list any pupillary 
problems or vision problems.  A report dated in August 1986 
indicated that the veteran was treated for right upper 
quadrant pain.  However, the report is significant in that it 
too noted that the veteran had suffered a broken right ankle.  
An injury to the right knee was noted but no reference was 
made to a left knee problem.  Also, the physical examination 
reported that the veteran's pupils were mid-station and 
equal, and that they reacted direct and consensual.  Finally, 
the records show that the veteran reported feelings of 
irritability and insomnia back in January 1986.  A March 1987 
entry noted that the veteran presented with complaints of 
insomnia, irritability, and difficulty concentrating after 
watching a war movie.  It was also noted that he would resume 
an exercise program although he did have a "little bit of a 
knee problem."

In March 1998, records from Drs. P. Grow, and D. Johnson, of 
the Frenchman Family Practice were associated with the claims 
file.  The records covered a period from April 1992 to 
February 1998.  An April 1992 entry noted that the veteran 
was treated for complaints of headache, sore throat, 
postnasal drip, dizziness and facial pressure.  He was 
diagnosed with sinusitis.  A July 1993 entry reported that 
the veteran's pupils were equal, round, and reacted to light 
and accommodation.  A May 11, 1994, entry reported that the 
veteran's right pupil had been fixed and dilated for about 2 
years and that he had had an extensive neurological work-up.  
Dr. Grow noted that he had seen the veteran for the condition 
and recalled that the veteran had excellent eyesight and the 
condition did not affect his eyesight.  An ophthalmology 
consult was to be provided.  A September 1994 entry noted 
that an ophthalmologist had examined the veteran's right eye 
and felt that it was due to trauma in 1982.  A June 1996 
entry noted that the veteran was treated for symptoms of 
headache, lightheadedness and dizziness.  An October 1996 
entry noted that the veteran complained of headaches that 
centered over his left eye.  He had had them in the past but 
that they had subsided to some muscle tension headaches and 
just recently returned.  He said that they went away when he 
would sleep them off.  Dr. Johnson diagnosed the veteran with 
headaches with suspicion for migraines.  

The veteran was afforded a VA contract orthopedic examination 
in August 1997.  He related an injury to his right knee in 
service and continued problems with pain.  In regard to his 
headaches, the veteran said that he had them 2-3 times a week 
and was being treated by Dr. Johnson for this.  He said that 
the headaches were sometimes in the eye and sometimes in the 
posterior neck and ear region.  The headache pain was 
described as sharp, bothered by motion and could also produce 
throbbing pain.  Gasoline smells sometimes triggered 
headaches and he occasionally saw spots, scintillation.  He 
would go to bed to help decrease his headaches.  He said that 
his headaches were stress related.  Physical examination 
noted that there was no muscle atrophy.  Both knees exhibited 
crepitus on range of motion.  Range of motion of the left 
knee was 0 to 134 degrees.

The veteran was afforded a VA contract neurology examination 
in August 1997.  The veteran related that he started having 
headaches when he was 12-13 and that they resolved when he 
was 17.  He began having them again in 1970.  His severe 
headaches in 1970 were precipitated by nightmares.  He had 
been experiencing pounding pain in the right eye, nausea and 
sometimes vomiting.  He also noticed pain in the base of his 
skull and ringing in his ears.  He awoke with a headache 
every day.  He had been experiencing frightful dreams since 
his return from Vietnam.  He had not been able to sleep for 
more than 4 hours since 1969.  He had dreams about men from 
his platoon.  He recalled the time he was wounded in Vietnam.  
His dreams had become less frequent and occurred about once a 
week.  Whenever he had frightful dreams, he ended up with 
severe headaches.  He was currently employed and traveled 
extensively around his county.  He said that he had been 
missing 16-20 hours of work per month due to his headaches.  
He could carry on with his headaches but sometimes had to lie 
down if he became nauseous.  The examiner also noted that the 
veteran sustained an injury to his right eye in 1982 and had 
a pupil that had not been reactive.  Physical examination 
found the veteran alert and oriented to three spheres.  His 
right pupil was dilated to 4 millimeters (mm) with no light 
reaction while his left pupil reacted briskly.  The fundi 
were unremarkable.  There was no ptosis or afferent pupillary 
defect.  Extraocular movements were full without nystagmus or 
diplopia.  There was no obvious muscle wasting or weakness in 
the lower extremities.  There was normal gait including heel, 
toe and tandem walking.  The examiner's pertinent diagnosis 
was that the veteran had recurrent severe headaches with most 
of the headaches precipitated by nightmares.

Also associated with the claims file are treatment records 
from the UN medical center for the period from April 1995 to 
October 1995.  The veteran was evaluated for complaints of 
back pain and numbness in his legs.  A September 20, 1995, 
progress note reported that the veteran had a history of 
headaches.  The note also reported that the veteran had a 
history of trauma to the right eye and that he had mild 
blurred vision.  The trauma resulted from blunt blows to the 
head secondary to a barroom fight.  


II.  Analysis

A.  Service Connection for Left Knee Disorder, Residuals of a 
Head Injury, and Bilateral Ankle Disability.

The veteran is seeking service connection for a left knee 
disorder, to include as secondary to a service-connected SFW, 
residuals of a head injury, and a bilateral ankle disability.  
The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).  As will be explained below, the Board finds that this 
claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  
In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

1.  Left Knee

The veteran has claimed service connection for a left knee 
disorder, to include as secondary to his service-connected 
SFW.  As noted in the background section, the veteran was 
evaluated for left knee pain at the time of his September 
1968 induction physical.  However, an orthopedic consultation 
found the knee to be within normal limits.  The remainder of 
the veteran's SMRs reflect no treatment for any type of left 
knee complaint during service, including at the time of his 
June 1970 separation physical.  Post-service medical 
treatment records document complaints associated with the 
veteran's right knee but are negative for any treatment or 
complaints of a left knee problem.

Several VA examinations have recorded different measurements 
of range of motion in the left knee to include full range of 
motion to a measurement of 0 to 130 degrees with full range 
of motion measured as 0-140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (1998).  X-rays of the left knee in March 1996 were 
interpreted to show a mild narrowing of the left lateral 
femoral component.  The examiner provided a diagnosis of DJD 
of the left knee but did not associate the condition with any 
incident of service or with a service-connected disability.  
The September 1996 VA examiner noted that the veteran had a 
full range of motion of the left knee although with some 
joint line tenderness and a history of effusion as provided 
by the veteran.  No effusion or peripheral edema was present 
on examination.  The examiner concluded that the veteran's 
claim of recurrent effusion could be due, in part, to 
previous trauma from jumping from helicopters in service.  
However, the examiner from the December 1996 orthopedic 
examination diagnosed the veteran's left knee condition as 
chronic joint pain and not DJD while noting that there was x-
ray evidence of DJD of the right knee.  The examiner did not 
associate the veteran's left knee complaints with any 
incident of service.

There is no evidence that a left knee disability was incurred 
in service or that any pre-existing left knee condition 
worsened during service.  In fact, there is no evidence of 
any exacerbations of symptoms.  There are no post-service 
records to reflect any treatment for left knee complaints.  
Moreover, there is absolutely no evidence of record to 
support the veteran's contention that DJD, or any possible 
disability, of the left knee is the result of his service-
connected SFW wound or that any left knee disability is 
aggravated by the veteran's SFW.  The only evidence offered 
by the veteran is his own statements.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

As noted above, the VA examiner in September 1996 said that 
the recurrent left knee effusion claimed by the veteran, but 
not observed during physical examination, could be due, in 
part, to his jumping out of helicopters in service.  However, 
the statement provides no clinical data or other rationale to 
support it; nor is there any other medical evidence in the 
record to substantiate the statement.  Since the opinion 
"sits by itself, unsupported and unexplained," the Board 
considers it to be purely speculative in nature, and not 
sufficient to satisfy the medical nexus requirement for a 
well-grounded claim.  See Bloom v. West, No. 97-1463 (U.S. 
Vet. App. Feb. 10, 1999).

2.  Head Injury

The veteran has claimed alternative bases for his head 
injury.  He has said that he injured his head in a MVA in 
service and that the pupil of his right eye had not reacted 
since that time and that he suffers from blurred vision and 
dizziness as a result.  He has also claimed that his head 
injury is due to unspecified trauma from combat.  

The veteran did strike his head in an MVA in service in 1970.  
However, the SMRs clearly show no residual problems from the 
accident, to include no problems with the right pupil.  A 
subjective complaint of occasional diplopia was noted.  
Moreover, there is no mention of any type of combat-related 
head injury at the time that the veteran's March 1969 wounds 
were recorded.  While the veteran was wounded in service, 
there is no evidence of record linking that event with any 
type of residuals of a head injury.  Post-service medical 
records show that the veteran suffered some sort of trauma in 
1982 and that several physicians have attributed the 
veteran's mydriasis to that trauma.  Treatment records dated 
in 1984 reported that the veteran had "noticed" that his 
right pupil was unequal.  A July 1993 entry reported the 
veteran's pupils as equal, round, and reacting to light and 
accommodation.  Entries in May and September 1994 noted that 
the veteran had excellent eyesight and had been evaluated by 
an ophthalmologist who thought that the dilated pupil was due 
to trauma in 1982.  A September 1995 note recorded that the 
veteran said that he suffered blunt trauma from blows 
received in a fight, there was no mention of any head trauma 
in service.  The September 1995 note was the only medical 
entry referring to any type of visual impairment from the 
dilated pupil.  The VA examination of April 1996 noted that 
the veteran did not have diplopia or any visual field 
defects.

While the veteran claims that he suffered a head injury 
during service and that he currently suffers from blurred 
vision and dizziness as result of the in service injury, he 
has offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu, at, 494.  Causative factors of a disease amount to 
a medical question; only a physician's opinion would be 
competent evidence.  Gowen, at  288.

3.  Ankles

The veteran has claimed a bilateral ankle condition as well.  
However, there is no evidence of any type of an ankle problem 
in service.  Post-service medical records also do not show 
any type of treatment of an ankle problem, although several 
admissions summaries from Tri-County Hospital refer to a 
history of a fractured right ankle.  The veteran has not been 
diagnosed with any type of left ankle problem while VA 
examinations have diagnosed right ankle conditions of DJD and 
chronic joint pain.  There simply is no evidence to support 
the veteran's contention that he has any ankle problem that 
is the result of service.  See Espiritu and Gowen supra.; see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with blurred vision 
and dizziness, any treatment of, or worsening of, a left knee 
disability, or any type of ankle condition, in service and as 
the veteran has submitted no medical opinion or other 
competent evidence to show that his currently claimed 
disabilities are in anyway related to his period of service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

The Board further considered the assertion that the veteran's 
claims are well grounded because he is a combat veteran, and, 
hence, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
create a presumption grounding the claims.  The provisions of 
§ 1154, however, only provide a factual basis upon which a 
determination may be made that a particular disease or injury 
was incurred or aggravated in service.  The provisions do not 
provide a basis to link etiologically an in service disorder 
and any current disability.  Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  A well grounded claim requires competent 
evidence of an etiological link between any current disorder 
and service.  The required etiological link is missing in 
this case.  Accordingly, the provisions of 38 U.S.C.A. § 
1154(b), do not provide a basis to find that these claims are 
well grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of the disabilities in question here 
would be helpful in establishing well-grounded claims, as 
well as medical opinion linking any current findings with the 
veteran's military service or with a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


B.  Evaluations for Residuals of SFW, Migraines, and PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for higher ratings for his SFW, migraines and PTSD is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

A recent decision by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court"), 
Fenderson v. West, No. 96-947 (U. S. Vet. App. January 20, 
1999) held that, when a veteran disagrees with the disability 
rating assigned upon the original grant of service 
connection, this does not mean the veteran is seeking a 
"increased rating" as a new claim.  Instead, the veteran is 
seeking a higher initial rating for the service-connected 
disability.  In evaluating claims disputing the initial 
disability rating assigned, the Board must review the entire 
period from the date of service connection to determine the 
proper initial disability rating and to consider whether a 
staging of ratings may be warranted.  As such, the rule of 
the present level of disability is of primary importance is 
not applicable in initial rating cases.  Id, slip op. 17-18 
(stating that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) not applicable to the assignment of an initial 
rating).

1.  SFW

The residuals of the veteran's SFW have been evaluated under 
Diagnostic Code 7805 for scars that are rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.119 (1998).  In this case, the veteran's scar on his left 
leg has been described as light bluish in color, measuring 1 
inch x 1/4 inch x 2 inches on the anterior aspect of the left 
lower leg just below the knee.  The texture of the scar was 
described as the same as the surrounding skin.  The examiner 
from the December 1996 examination reported that the scar was 
so faint that it would not show up on a photograph.  The 
examiner also stated that there was no deformity or 
functional impairment from the scar.

There is no objective medical evidence of record to 
demonstrate that the SFW scar has caused any limitation of 
function of the veteran's left leg.  There is no muscle 
atrophy, and no evidence of nerve damage.  The Board has also 
considered the rating criteria under Diagnostic Codes 7803 
and 7804 for scars that are superficial, and poorly nourished 
with repeated ulceration or scars that are superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.119.  However, there is no objective medical evidence of 
record to demonstrate that the scars meet the rating criteria 
under either of those diagnostic codes.  Accordingly, there 
is no basis to assign a compensable evaluation for the 
veteran's SFW.

The Board also finds that, in light of the complete absence 
of any objective findings to show any muscle loss or damage, 
there is no basis to award a separate disability rating for 
any type of muscle injury from the SFW as contemplated under 
38 C.F.R. § 4.73 (1998).

2.  Migraines

The veteran's migraines have been evaluated under Diagnostic 
Code 8100. A noncompensable evaluation is warranted for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is warranted  where there are 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent rating 
is for consideration with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic adaptability.

The veteran was originally granted service connection and 
assigned a noncompensable evaluation in August 1996, with an 
effective date of March 1996.  However, this rating was 
increased to 30 percent by way of a rating decision dated in 
May 1998, with an effective date of August 1996.

The medical evidence of records demonstrates a long-standing 
problem of headaches.  The veteran was treated for headaches 
during service and after service.  He stated that they became 
severe in 1970 because of nightmares regarding his combat 
service in Vietnam.  His private treatment records 
demonstrate treatment of headaches dating back to 1984, with 
periods of exacerbations due to stress.  In March 1996, the 
veteran described the headaches from his nightmares as the 
worst although he had a headache every day upon awakening.  
At his December 1996 VA examination he said that he would 
usually have headaches two times per week to one time a month 
that lasted 12-36 hours.  The veteran told the orthopedic 
examiner in August 1997 that he had 2-3 headaches per week.  
At his neurology examination, the veteran noted that his 
dreams caused him to have severe headaches and that he had 
dreams about once a week.  He was able to manage through most 
of his headaches but had to lay down when they became severe 
with nausea.  He did not say how often this occurred.  He 
reported losing 12-20 hours of work per month from his 
headaches.  

At the time of the veteran's March 1996 VA examination, there 
was no showing of prostrating attacks occurring one in two 
months.  Since that time, the veteran's symptomatology has 
been shown to include prostrating attacks as evidenced by his 
statements medical evidence.  This evidence supports a 
finding that a noncompensable evaluation was proper prior to 
August 1996 and that the assignment of a 30 percent rating is 
warranted thereafter.  He does not meet the criteria for a 50 
percent rating as there is no demonstrable evidence to show 
that the veteran's headaches are very frequently completely 
prostrating and prolonged.


3.  PTSD

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM-IV.  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1998)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (1998).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In light of Karnas, 
the Board will proceed to analyze the veteran's PTSD claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 50 
percent rating is for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is applicable where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating is applicable where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent criteria are independent of 
one another and only one need be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1998), a 50 percent rating is for consideration 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DSM-IV, p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)." Ibid.  A 
score of score of 41 - 50 is defined as "Serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)." Ibid

Here, the record shows that the veteran has exhibited 
symptoms of his PTSD since he was granted service connection 
for his PTSD in August 1996.  He continues to have nightmares 
and distressing recollections about his Vietnam service.  He 
also has had difficulty sleeping, and in concentrating and 
irritability.  He has not demonstrated memory problems of any 
significance.  He has maintained employment.  His wife has 
said that the veteran's relationship with his family has 
worsened in that he no longer focused on them or on his job.  
His most recent psychiatric examination from January 1997 
listed a GAF of 50 - 60. 

In applying the evidence of record to the rating criteria, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's current level of 
disability satisfies the criteria for an original evaluation 
of 70 percent, dating back to the date of service connection, 
under the prior regulations.  The latest VA examination in 
January 1997 said that although the veteran had been able to 
maintain employment, he was severely emotionally disabled 
from his PTSD based upon his Vietnam combat experiences.  
Further, the veteran's symptomatology was described as 
moderate to severe on his initial examination in March 1996.  
The Board notes that, based on the totality of the veteran's 
symptomatology and its effect on his ability to establish and 
maintain effective relationships and employment, the 
disability picture does not more nearly approximate the 
criteria for a 100 percent disability rating.  There is no 
evidence to show that he is virtually isolated in the 
community, exhibits symptoms bordering on gross repudiation 
of reality, or that he is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (1996).

The veteran's symptomatology does not support an increased 
rating to 70 percent under the amended regulations.  The 
veteran simply does not exhibit the symptomatology previously 
cited, such as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant.  The Board notes that the 
veteran's current symptomatology, at best, satisfies the 
amended rating criteria for a 50 percent disability rating.  
38 C.F.R. § 4.130 (1998).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting higher evaluations, other than those already 
discussed, for the veterans SFW, migraines or PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

C.  Conclusion

Finally, the Board notes that, in a statement dated in August 
1996, the veteran's attorney argued that the veteran should 
be provided an advisory medical opinion in regard to the 
veteran's left knee disorder and residuals of a head injury.  
The reason given was due to the complexity of the issues and 
the vagueness of the VA examinations.  As part of his July 
1997 substantive appeal, the veteran again argued for an 
advisory medical opinion. 

With regard to this contention that an independent medical 
examination (advisory medical opinion) is warranted due to 
the medical complexity of the case, neither the veteran nor 
his representative has alleged in what manner the evidence is 
of such medical complexity or controversy so as to warrant 
such opinion.  38 C.F.R. § 3.328 (1998) provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The assertion of vagueness 
of a VA examination is not a basis for an independent medical 
opinion.  In light of the Board's finding that the veteran 
has not submitted a well-grounded claim for the issues of a 
left knee disorder, residuals of a head injury and a 
bilateral ankle disability, and that the veteran and his 
representative have not sufficiently alleged how the medical 
evidence in this case is complex or controversial, an 
independent or advisory medical examination is not warranted. 


ORDER

Service connection for a left knee disorder, residuals of a 
head injury and a bilateral ankle disability is denied.

Entitlement to a compensable evaluation for scar from SFW of 
the left leg from the time of the initial rating disability 
is denied.  

Entitlement to compensable evaluation for migraines from the 
time of the initial rating disability is denied.  

Entitlement to a rating greater than 30 percent for migraines 
from August 1996 is denied.  

Entitlement to a 70 percent rating for post-traumatic stress 
disorder, from the time of the initial disability rating, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

